

116 HR 6098 IH: To amend title XXI of the Social Security Act to allow States to expand income eligibility standards under the Children’s Health Insurance Program, and for other purposes.
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6098IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Ms. Barragán introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXI of the Social Security Act to allow States to expand income eligibility standards under the Children’s Health Insurance Program, and for other purposes.1.State option to expand income eligibility standards under Children’s Health Insurance ProgramSection 2110(b)(1)(B)(ii) of the Social Security Act (42 U.S.C. 1397jj(b)(1)(B)(ii)) is amended—(1)in subclause (II), by striking or at the end; (2)in subclause (III), by striking and at the end and inserting or; and (3)by inserting after subclause (III) the following new subclause:(IV)at the option of the State, whose family income exceeds the maximum income level otherwise established for children under the State child health plan as of the date of the enactment of this subclause; and.